CONCURRING OPINION
I agree with the conclusion of the majority in this case. In their opinion it is stated:
"In support of his appeal the appellant has tendered a brief which, it seems to us, makes little effort to comply with the rules. The condensed recital of the evidence omits all evidence favorable to the appellees and the propositions and points are stated without any apparent relation to the assignment of errors and the motion for a new trial. There is no separate title `Argument' but argument is interspersed and co-mingled with the statement of the various propositions and points."
In my opinion this court is required to affirm this judgment for the reason appellant has failed to comply with Rule 2-17, Rules of the Supreme Court. It is well settled by a long line of decisions of both the Supreme Court and this Court that the rules of the Supreme Court have the same force and effect as law and are binding on the courts as well as litigants. Ross et al. v.Clore et al. (1947), 117 Ind. App. 548, 74 N.E.2d 747;Johnson v. Johnson (1946), 117 Ind. App. 117, 118,69 N.E.2d 606; Albertson et al. v. Nix et al. (1944),115 Ind. App. 128, 129, 57 N.E.2d 206; Freeman v. Cangany et al. (1944),222 Ind. 282, 283, 52 N.E.2d 839; Wabash *Page 190 Township v. Cooper (1943), 221 Ind. 304, 47 N.E.2d 611. In addition to the foregoing authorities, in Callaghan's Indiana Digest, under "Courts," § 31, pp. 261, 262, there are eleven cases cited in support of this proposition. At pp. 51, 52 of the Supplement to this Digest, on this point there are nineteen cases cited. The same is true as to the North Eastern Digest and the Indiana Decimal Digest. See also, 21 C.J.S., § 176, pp. 276, 277; 14 Am. Jur., § 156, pp. 360, 361.
In the case of Freeman v. Cangany et al., supra, the Supreme Court said:
"While this court is always reluctant to dispose of an appeal without passing upon the questions which the parties desire to have adjudicated, it is, nevertheless, imperative that there be a good-faith and substantial compliance with those rules of procedure which long experience has demonstrated are essential to the orderly administration of justice.  To relax these rules in the instant case would be to establish a precedent logically leading to their ultimate abandonment. This we cannot afford to do." (My emphasis).
The Supreme Court alone has the power to change the rules or to overrule these cases.
I feel that the majority opinion wholly ignores this well-established ruling precedent of the Supreme Court on this question. This we have no right to do. I therefore regard expressions on any other question as dicta. It is to be noted appellant made no effort to amend his brief after its deficiencies were pointed out in appellees' brief.
NOTE. — Reported in 85 N.E.2d 93. *Page 191